[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JUNE 19, 2009
                              No. 08-16543                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 07-00208-CR-J-34-MCR

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

LONELL BERNARD GADSON,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (June 19, 2009)

Before BIRCH, HULL and HILL, Circuit Judges.

PER CURIAM:

     Lynn Palmer Bailey, appointed counsel for Lonell Bernard Gadson in this
direct criminal appeal, has filed a motion to withdraw on appeal, supported by a

brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Gadson’s conviction and

sentence are AFFIRMED.




                                          2